Judgment affirmed, with costs. Held, that the common council had power under the charter* to require defendant to lower her sidewalk to the established grade of the street, and, under the facts in this case, was not estopped from so doing by any prior acts of the superintendent of streets. The judgment was, however, properly reversed for want of sufficient competent proof of the expense incurred by the city or to justify receiving in *936evidence the Dunham map. The reversal is not a bar to a new action. All concurred.

 See Laws of 1893, chap. 478, § 99, as amd. by Laws of 1898, chap. 143.— [Rep.